DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Independent claim 1 is directed to an apparatus.  The claim limitations fail to recite any structure/hardware of the apparatus, but merely the functionality.  Accordingly, the recited “apparatus” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
Claims 2-9 are rejected as inheriting the deficiencies of claim 1 and for additionally not reciting and structure/hardware for the apparatus.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0094955 A1, published 04/02/2015, hereinafter “Lee” in view of Mayster et al. WO 2020/086051 A1, filed 10/22/2018, hereinafter “Mayster”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1, 10 and 12:
Lee discloses an apparatus for guiding driving with linguistic description of a destination, which is installed on a vehicle and guides driving by outputting a linguistic description on a destination building, wherein the apparatus is configured to: 
set a destination according to a command or input ([0007] [0083] – destination designated by user input);  
receive descriptive information about the destination from a server ([0066] – destination information providing system, server);
represent and output information in a linguistic form ([0078], Figure 5, displaying text describing the destination).
While Lee teaches a linguistic description of a destination, Lee does not explicitly teach receiving appearance information of a building of the destination from a server; and representing and outputting the appearance information in a linguistic form.
Mayster discloses a similar navigation system as that of Lee.  Mayster discloses an apparatus for guiding driving with linguistic description of a destination, which is installed on a vehicle and guides driving by outputting a linguistic description on a destination building ([0024]), receiving appearance information of a building of the destination from a server ([0080] – detecting one or more features of an image of a landmark); 
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the appearance information of a building of the destination of Mayster with the navigation system of Lee to assist the driver in performing more effectively the technical task of driving the vehicle to a specified location and more readably identify the actual location of the destination.

Claim 2, 11 and 13:
Lee in view of Mayster teaches wherein the appearance information is an image, and the output includes a feature extracted from the image and represented and output in the linguistic form (Mayster; [0028] [0036]).

Claim 3 and 14:
Lee in view of Mayster teaches wherein the image corresponding to the appearance information includes an image of a part viewed in an 

Claim 4 and 15:
Lee in view of Mayster teaches wherein a driving route to the destination is additionally searched for, and the approach direction is determined on the basis of the driving route (Mayster: [0045] – travel along a path).



Claim 5 and 16:
Lee in view of Mayster teaches wherein the feature includes at least one or a combination of a color, a shape, a height, a signboard, and a material of the building (Mayster: [0139] – physical dimensions, color).

Claim 6 and 17:
Lee in view of Mayster teaches wherein the appearance information includes a road view image provided from the server ([0075]) (Mayster: [0153] – visual instructions can include one or more images associated with the landmark).

Claim 7 and 18:


Claim 8 and 19:
Lee in view of Mayster teaches, wherein the appearance information is matched with a front view image captured by a vision sensor device of the vehicle to specify the destination, and a relative distance to the destination is calculated to correct a position of the vehicle ([0133] [0134] [0211] – cameras provide a view of the environment that is in front of the field of view).

Claim 9 and 20:
Lee in view of Mayster teaches wherein the output is audibly output through a speaker or visibly output through text on a screen ([0078], Figure 5, displaying text describing the destination) (Mayster: [0025] - computing device can then use the landmarks within the area to provide a set of instructions (e.g., audible instructions generated through a vehicle loudspeaker and/or textual or graphical instructions provided on a display).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/Primary Examiner, Art Unit 2175